Citation Nr: 0607428	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-10 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an compensable evaluation for residuals of a 
fracture of the right ankle.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from October 1977 to 
November 1981 and previously for an additional three months 
and 6 days.  

This appeal arises from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for bilateral 
hearing loss and residuals of fracture of the right ankle, 
and denied service connection for tinnitus.  

The veteran limited his appeal to the issues of a compensable 
rating for the residuals of the fracture of the right ankle 
and service connection for tinnitus in his notice of 
disagreement.  38 C.F.R. § 20.200 (2005).  The RO in a 
February 2004 rating decision granted service connection for 
tinnitus.  That has resulted in there being no case or 
controversy as to that issue.  Therefore, it is moot.  
Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") issued a 
decision in Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006).  The Court addressed the requirements of the 
Veterans Claims Assistance Act of 2000 to notify the veteran 
in claims for higher initial disability ratings.  To comply 
with the decision in Dingess, the veteran's claim must be 
remanded to provide adequate notice as defined by the Court.  

Accordingly, the case is REMANDED for the following action:

VA must notify the claimant of any information, and 
any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to 
establish a disability rating for residuals of a 
fracture of the right ankle allowed under law and 
regulation.  Specifically, the Secretary must, at a 
minimum, notify the claimant that a schedular or 
extraschedular disability rating will be determined 
by applying relevant diagnostic codes in the rating 
schedule, found in title 38, Code of Federal 
Regulations, to provide a disability rating from 0% 
to as much as 100% (depending on the disability 
involved) based on the nature of the symptoms of 
the condition for which disability compensation is 
being sought, their severity and duration, and 
their impact upon employment.  Moreover, consistent 
with the statutory and regulatory history, that 
notice must provide examples of the types of 
medical and lay evidence that the claimant could 
submit (or ask VA to obtain) that are relevant to 
establishing a disability-e.g., competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing exceptional 
circumstances relating to the disability.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


